       Case 1:20-cv-00392-BLW Document 27 Filed 03/01/21 Page 1 of 8




                      UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF IDAHO

 STATE FARM FIRE AND
 CASUALTY COMPANY, an Illinois              Case No. 1:20-cv-00392-BLW
 company,
                                            MEMORANDUM DECISION
                                            AND ORDER
        Plaintiff,

         v.

 ERIKA C. PALOMARES f/k/a
 ERIKA C. PEDROZA, an individual;
 MARIO PEDROZA, JR., an
 individual; RAUL PEDROZA, an
 individual; KAREN BARTEE, an
 individual, as wife and heir of Robert
 Burl Bartee and as Personal
 Representative of the Estate of Robert
 Bartee; and HELEN QUINTANA,
 CINDY STRICKLAND, CHARLES
 RAY BARTEE and BARBARA
 BARTEE, all individuals and natural
 children and heirs of Robert Burl
 Bartee,

        Defendants.



                              INTRODUCTION

      Before the Court is Plaintiff State Farm’s Motion for Default Judgment

Against Defendants Mario Pedroza, Jr. and Raul Pedroza. Dkt. 25. Defendants




MEMORANDUM DECISION AND ORDER - 1
         Case 1:20-cv-00392-BLW Document 27 Filed 03/01/21 Page 2 of 8




have not appeared or responded to the motion. Having considered the briefing and

record, the Court will grant the motion.

                                  BACKGROUND

        This action pertains to an insurance coverage lawsuit in which State Farm

seeks a declaratory judgment that it has no duty to defend or indemnify non-

insureds Mario Pedroza, Jr. and Raul Pedroza in the Underlying Lawsuit titled

Karen Bartee, Helen Quintana, Cindy Strickland, Charles Ray Bartee and Barbara

Bartee v. Erika C. Pedroza, Mario Pedroza Jr., Raul Pedroza, Cesar Martinez-

Botello and Does 1-5, case number CV20-20-00463, in the 4th District Idaho -

Elmore County, State of Idaho.

        State Farm alleges, and the Court has no reason to doubt, that Mario

Pedroza, Jr. and Raul Pedroza were both properly served with a copy of Plaintiff’s

Complaint and Summons in the above-captioned action in August 2020. Dkt. 25-1

at 2.

        More than 21 days have elapsed since both Mario Pedroza Jr. and Raul

Pedroza were served and neither Defendant has made an appearance in this case.

        State Farm’s Motion for Order of Default Against Defendants Mario

Pedroza, Jr. and Raul Pedroza was filed on October 9, 2020 and the Clerk’s Entry

of Default as to Defendants Mario Pedroza, Jr. and Raul Pedroza was entered on

October 28, 2020. Dkt. 15, 23.


MEMORANDUM DECISION AND ORDER - 2
        Case 1:20-cv-00392-BLW Document 27 Filed 03/01/21 Page 3 of 8




      State Farm now requests that the Court grant its motion for default judgment

as follows:

      1.      That all claims against Mario Pedroza, Jr. and Raul Pedroza in the

Complaint are determined to be the true facts in this matter, including, but not

limited to the following:

              a.    That Mario Pedroza, Jr. is not an “insured” under State Farm

      Homeowners Policy, number 12-BE-S580-4 (the “Policy”);

              b.    That Raul Pedroza is not an “insured” under the Policy;

              c.    That there was no “occurrence,” as defined by the Policy,

      alleged against Mario Pedroza, Jr. or Raul Pedroza in the underlying lawsuit

      titled Karen Bartee, Helen Quintana, Cindy Strickland, Charles Ray Bartee

      and Barbara Bartee v. Erika C. Pedroza, Mario Pedroza Jr., Raul Pedroza,

      Cesar Martinez-Botello and Does 1-5, case number CV20-20-00463, in the

      4th District Idaho - Elmore County, State of Idaho (the “Underlying

      Lawsuit”);

              d.    That the actual facts demonstrate that there was no

      “occurrence” in relation to any liability found against Mario Pedroza, Jr. or

      Raul Pedroza in the Underlying Lawsuit;

              e.    That exclusion 1.a.(3) in the Policy (the Expected Injury

      exclusion), precludes coverage for the allegations against Mario Pedroza, Jr.


MEMORANDUM DECISION AND ORDER - 3
       Case 1:20-cv-00392-BLW Document 27 Filed 03/01/21 Page 4 of 8




     and Raul Pedroza in the Underlying Lawsuit and for the actual facts in

     relation to any liability found against Mario Pedroza, Jr. or Raul Pedroza in

     the Underlying Lawsuit;

           f.     That exclusion 1.b. in the Policy (the Business Pursuits

     exclusion), precludes coverage for the allegations against Mario Pedroza, Jr.

     and Raul Pedroza in the Underlying Lawsuit and for the actual facts in

     relation to any liability found against Mario Pedroza, Jr. or Raul Pedroza in

     the Underlying Lawsuit;

           g.     That exclusion 1.c. in the Policy (the Rental By Any Insured

     exclusion), precludes coverage for the allegations against Mario Pedroza, Jr.

     and Raul Pedroza in the Underlying Lawsuit and for the actual facts in

     relation to any liability found against Mario Pedroza, Jr. or Raul Pedroza in

     the Underlying Lawsuit; and

           h.     That exclusion 1.e. in the Policy (the exclusion for Bodily

     Injury That Arises Out Of Premises That Is Not An Insured Location)

     precludes coverage for the allegations against Mario Pedroza, Jr. and Raul

     Pedroza in the Underlying Lawsuit and for the actual facts in relation to any

     liability found against Mario Pedroza, Jr. or Raul Pedroza in the Underlying

     Lawsuit.




MEMORANDUM DECISION AND ORDER - 4
        Case 1:20-cv-00392-BLW Document 27 Filed 03/01/21 Page 5 of 8




      2.     That based on the foregoing, State Farm owes no duty to defend

Mario Pedroza, Jr. or Raul Pedroza under the Policy in the Underlying Lawsuit;

and

      3.     That based on the foregoing, State Farm owes no duty to indemnify

Mario Pedroza, Jr. or Raul Pedroza for any potential liability in the Underlying

Lawsuit under the Policy.

                              LEGAL STANDARD

      Pursuant to Federal Rule of Civil Procedure 55(b)(2), the Court may enter a

default judgment where default under Rule 55(a) has been previously entered

based upon failure to plead or otherwise defend the action. Fed. R. Civ. P. 55(b).

Once a party’s default has been entered, the factual allegations of the complaint,

except those concerning damages, are deemed to have been admitted by the non-

responding party. Fed. R. Civ. Proc. 8(b)(6); see also Geddes v. United Fin. Group,

559 F.2d 557, 560 (9th Cir. 1977); Garamendi v. Henin, 683 F.3d 1069, 1080 (9th

Cir. 2012). “A default judgment must not differ in kind from, or exceed in amount,

what is demanded in the pleadings.” Fed. R. Civ. P. 54(c).

      A defendant’s default does not, however, automatically entitle the plaintiff

to a court-ordered default judgment. Draper v. Coombs, 792 F.2d 915, 924-25 (9th

Cir. 1986). The court “must still consider whether the unchallenged facts constitute

a legitimate cause of action, since a party in default does not admit mere


MEMORANDUM DECISION AND ORDER - 5
        Case 1:20-cv-00392-BLW Document 27 Filed 03/01/21 Page 6 of 8




conclusions of law.” Landstar Ranger, Inc. v. Parth Enterprises, Inc., 725

F.Supp.2d 916, 920 (C.D. Cal. 2010) (citation omitted). “[N]ecessary facts not

contained in the pleadings, and claims which are legally insufficient, are not

established by default.” Cripps v. Life Ins. Co. of N. Am., 980 F.2d 1261, 1267 (9th

Cir. 1992); see also Doe I v. Liu Qi, 349 F. Supp. 2d 1258, 1272 (N.D. Cal. 2004)

(“[Although] the factual allegations of [the] complaint together with other

competent evidence submitted by the moving party are normally taken as

true . . . this Court must still review the facts to insure that the Plaintiffs have

properly stated claims for relief.”)). Where the pleadings are insufficient, the Court

may require the moving party to produce evidence in support of the motion.

TeleVideo Sys., Inc. v. Heidenthal, 826 F.2d 915, 917-18 (9th Cir. 1987).

       Whether default judgment should be entered is within the discretion of the

Court. Shanghai Automation Instrument Co. v. Kuei, 194 F. Supp. 2d 995, 999

(N.D. Cal. 2001). In deciding whether to exercise its discretion to impose judgment

by default, the Court is directed to consider the following factors: (1) the

possibility of prejudice to the plaintiff; (2) the merits of plaintiff’s substantive

claim; (3) the sufficiency of the complaint; (4) the sum of money at stake in the

action; (5) the possibility of a dispute concerning material facts; (6) whether the

default was due to excusable neglect; and (7) the strong policy underlying the

Federal Rules of Civil Procedure favoring decisions on the merits. Eitel v. McCool,


MEMORANDUM DECISION AND ORDER - 6
        Case 1:20-cv-00392-BLW Document 27 Filed 03/01/21 Page 7 of 8




782 F.2d 1470, 1471-1472 (9th Cir. 1986) (citation omitted); see also Landstar,

725 F.Supp.2d at 920.

                                    ANALYSIS

1.    Application of the Eitel Factors

      The majority of the Eitel factors support a default judgment on Plaintiff's

claims. Regarding factor (1)—prejudice to the Plaintiff—if the Court wholly

denied the motion, State Farm would be left in a state of limbo regarding its

potential duty to represent and indemnify Defendants. As for factors (5) and (6), by

virtue of Defendants’ failure to appear, there is no evidence of a potential disputed

material fact or meritorious defense, or that Defendants’ default was due to

excusable neglect. See Fair Housing of Marin v. Combs, 285 F.3d 899, 906 (9th

Cir. 2002).

      Factors (2) and (3), regarding the sufficiency and merits of Plaintiff's claims,

also favor a default judgment. The Court has reviewed the Complaint and is

satisfied that it sets forth a viable claim that State Farm does not owe Defendants a

duty to defend or indemnify for any potential liability in the Underlying Lawsuit.

The Complaint specifically pleads that State Farm has no duty to defend or

indemnify “Mario and/or Raul under the Homeowners Policy for any potential

liability in the Underlying Lawsuit because, among other reasons, neither qualifies

as an ‘insured,’ there was no ‘occurrence’ and/or because one or more of the


MEMORANDUM DECISION AND ORDER - 7
        Case 1:20-cv-00392-BLW Document 27 Filed 03/01/21 Page 8 of 8




exclusions in the Homeowners Policy applies.” Compl. ¶ 34, 40, Dkt. 1. Because

these well-pleaded factual allegations are deemed admitted by virtue of

Defendants’ default, the Court finds that the allegations in the Complaint

adequately establish the merits of Plaintiff’s claims.

      Two factors weigh against default judgment. First, as to factor (4), the

Personal Liability (Each Occurrence) limit of liability on the Homeowners Policy

in controversy is $300,000, which is a relatively large amount. Factor (7)—the

policy favoring decisions on the merits— weighs against default judgment.

However, because the Court finds that Mario and Raul are not “insured” under the

under the policy, these factors do not prevent entry of default judgment.

      On examination of each of the Eitel factors, the Court concludes that entry

of default judgment against Mario Pedroza, Jr. and Raul Pedroza is appropriate.

                                      ORDER

      IT IS ORDERED that:

      1.     Plaintiff’s Motion for Default Judgment (Dkt. 25) is GRANTED.



                                              DATED: March 1, 2021


                                              _________________________
                                              B. Lynn Winmill
                                              U.S. District Court Judge



MEMORANDUM DECISION AND ORDER - 8
